      Case 1:09-cr-00135-WMS-JJM Document 613 Filed 06/26/20 Page 1 of 6




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

          v.                                                DECISION AND ORDER
                                                               09-CR-135S (2)
MOHAMED TAHER,

                             Defendant.




                                    I. INTRODUCTION

          Presently before this Court is pro se Defendant Mohamed Taher’s Motion to

Reduce Sentence, which the government opposes. See 18 U.S.C. § 3582 (c)(1)(A). For

the reasons discussed below, Taher’s motion is denied for want of jurisdiction due to his

pending appeal before the United States Court of Appeals for the Second Circuit.

                                    II. BACKGROUND

          On April 27, 2011, a federal grand jury returned a six-count Third Superseding

Indictment against Taher and others. (Docket No. 197.) Count 1 charged Taher with

engaging in a continuing criminal enterprise (“CCE”) between January 2006 and May

2007, in violation of 21 U.S.C. § 848 (a). Counts 2 and 3 charged Taher with conspiring

to distribute (Count 2) and conspiring to import (Count 3) 100 kilograms or more of

marijuana during the same time period, in violation of 21 U.S.C. §§ 846 and 963. Count

4 charged Taher with bulk cash smuggling on or about January 6, 2006, in violation of 31

U.S.C. §§ 5332 (a)(1) and (b) and 18 U.S.C. § 2. Count 5 charged Taher with making a

false statement on April 14, 2007, in violation of 18 U.S.C. § 1001 (a)(2). Count 6 charged

Taher with aggravated identity theft on April 14, 2007, in violation of 18 U.S.C. § 1028A

(a)(1).

                                             1
     Case 1:09-cr-00135-WMS-JJM Document 613 Filed 06/26/20 Page 2 of 6




       Trial began on June 13, 2013, and concluded on July 11, 2013. Upon the close of

the government’s proof, this Court denied Taher’s Rule 29 motion. (Docket No. 421.)

The jury subsequently found Taher guilty on Counts 1, 2, 3, 5, and 6. (Docket No. 431.)

It acquitted him on Count 4. Id. As to Counts 2 and 3, the jury found that Taher conspired

to distribute, and conspired to import, at least 50 kilograms but less than 100 kilograms

of marijuana, as opposed to the 100 kilograms or more of marijuana charged in the

indictment. Id.

       The government’s proof at trial essentially established that after being released

from prison in 2005, Taher began leading a marijuana-distribution network that operated

at least from early 2006 to May 2007 in the Western District of New York, Canada, Detroit,

and Chicago. Taher was the “central figure” and recruited, organized, supervised, and

managed numerous individuals in the importation of marijuana from Canada for

distribution in the United States. See United States v. Taher, 663 F. App’x 28, 30 (2d Cir.

Sept. 28, 2016) (summary order) (identifying Taher as “a central figure” and finding that

“sufficient evidence existed for the jury to find that Taher supervised at least six other

individuals”). Taher sent individuals under his supervision to Canada to load vehicles

with marijuana for female drivers to bring over the border to waiting members of the

distribution network, who would then distribute the marijuana in the Buffalo, Detroit, and

Chicago areas under Taher’s direction. Taher generated income and resources from this

drug-trafficking organization, as demonstrated in part by the government’s proof of over

$75,000 in seizures alone.

       On March 30, 2014, this Court granted a portion of Taher’s post-trial Rule 29

motion, vacating his convictions on Counts 2 and 3 on the basis that they are lesser



                                            2
     Case 1:09-cr-00135-WMS-JJM Document 613 Filed 06/26/20 Page 3 of 6




included offenses of the CCE charge in Count 1. See United States v. Taher, No. 09-CR-

135S (2), 2014 WL 1315254, at *2 (W.D.N.Y. Mar. 30, 2014); see Rutledge v. United

States, 517 U.S. 292, 307, 116 S. Ct. 1241, 1250-51, 134 L.Ed.2d 419 (1996) (requiring

that lesser included conspiracy offenses of a continuing criminal enterprise conviction be

vacated). In all other respects, Taher’s post-trial motion was denied. See Taher, 2014

WL 1315254.

      On April 2, 2014, this Court sentenced Taher to, inter alia, an aggregate term of

300 months’ imprisonment and 5 years’ supervised release for his convictions on Counts

1, 5, and 6. Taher thereafter appealed to the United States Court of Appeals for the

Second Circuit, which affirmed on September 28, 2016. See Taher, 663 F. App’x 28.

The United States Supreme Court subsequently denied Taher’s petition for writ of

certiorari on February 21, 2017. See Taher v. United States, 137 S. Ct. 1110, 197 L. Ed.

2d 213 (2017).

      On January 31, 2018, Taher collaterally challenged his convictions and sentence

in a timely Motion to Vacate, Set Aside, or Correct his Sentence under 28 U.S.C. § 2255.

(Docket No. 592.) This Court denied Taher’s motion on February 20, 2020, see Taher v.

United States, 18-CV-162S, 09-CR-135S (2), 2020 WL 838607 (W.D.N.Y. Feb. 20, 2020),

and after unsuccessfully moving for reconsideration, see Docket Nos. 602-605, Taher

filed a Notice of Appeal, see Docket No. 608.

      Taher’s appeal remains pending.

                                    III. DISCUSSION

      Taher seeks a reduction in his sentence to time served under 18 U.S.C. § 3582

(c)(1)(A)(i) due to his risk of contracting COVID-19 while incarcerated. To secure a



                                            3
     Case 1:09-cr-00135-WMS-JJM Document 613 Filed 06/26/20 Page 4 of 6




sentence reduction under this statute, the defendant must demonstrate (1) satisfaction of

the statutory exhaustion requirement, (2) extraordinary and compelling reasons for a

sentence reduction, and (3) that a sentence reduction is consistent with the applicable

Sentencing Guidelines provisions. See 18 U.S.C. § 3582 (c)(1)(A)(i); United States v.

Perez, 17 Cr. 513-3 (AT), 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020). If the court

finds, after consideration of the applicable 18 U.S.C. § 3553 (a) factors, that the defendant

has met this burden, it may reduce the defendant’s sentence under the statute. See 18

U.S.C. § 3582 (c)(1)(A)(i); see also United States v. Gileno, No. 3:19-CR-161-(VAB)-1,

2020 WL 1307108, at *1-2 (D. Conn. Mar. 19, 2020).

       Here, however, this Court lacks jurisdiction to entertain Taher’s motion due to the

appeal pending before the Second Circuit. See Griggs v. Provident Consumer Discount

Co., 459 U.S. 56, 58, 103 S. Ct. 400, 74 L. Ed. 2d 225 (1982) (“[T]he filing of a notice of

appeal is an event of jurisdictional significance—it confers jurisdiction on the court of

appeals and divests the district court of its control over those aspects of the case involved

in the appeal.”) Because Taher’s convictions and sentence are at issue before the

Second Circuit, this Court lacks jurisdiction to entertain his present motion for a

substantive modification of his sentence. See United States v. Campbell, 6:06-CR-6105

EAW, 2020 WL 1958486, at *2 (W.D.N.Y. Apr. 21, 2020) (finding lack of jurisdiction over

§ 3582 (c) motion due to pending appeal); United States v. Zimny, No. 13-CR-10024-

RWZ, 2020 WL 2475646, at *1 (D. Mass. May 13, 2020) (finding lack of jurisdiction over

§ 3582 (c) motion where appeal from denial of § 2255 petition was pending).

       Accordingly, this Court will deny Taher’s motion. See Fed. R. Crim. P. 37 (a)(2)

(authorizing courts to deny motions made for relief that the court lacks authority to grant



                                             4
     Case 1:09-cr-00135-WMS-JJM Document 613 Filed 06/26/20 Page 5 of 6




because of an appeal that has been docketed and is pending).

      In doing so, this Court notes that Taher is young (41) and has not demonstrated

any medical conditions that place him at high risk for COVID-19, see, e.g., United States

v. Nwankwo, No. 12 Cr. 31 (VM), 2020 WL 2490044, at *1-2 (S.D.N.Y. May 14, 2020)

(“the risks posed by the pandemic alone do not constitute extraordinary and compelling

reasons for release, absent additional factors such as advanced age or serious underlying

health conditions that place a defendant at greater risk of negative complications from the

disease”); United States v. Jaramillo, No. 17 CR 4, 2020 WL 2306564, at *1 (S.D.N.Y.

May 8, 2020) (denying compassionate release motion where defendant failed to

demonstrate a specific medical condition that placed him at extraordinary risk of infection

or severe illness from COVID-19), nor has he demonstrated that the Bureau of Prisons is

unable or unwilling to combat the coronavirus at his facility (FCI Allenwood Low), see

United States v. Gagne, No. 3:18-cr-242 (VLB), 2020 WL 1640152, at *4 (D. Conn. Apr.

2, 2020) (denying compassionate release where the defendant failed to show “that the

[Bureau of Prisons] cannot adequately manage the [COVID-19] pandemic or treat her to

a reasonable degree”); Gileno, 2020 WL 1307108, at *4 (“Mr. Gileno has also not shown

that the plan proposed by the Bureau of Prisons is inadequate to manage the pandemic

within Mr. Gileno’s correctional facility, or that the facility is specifically unable to

adequately treat Mr. Gileno.”). Rather, Taher simply expresses a general concern about

contracting COVID-19, which is not a basis for sentence modification. See United States

v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“the mere existence of COVID-19 in society

and the possibility that it may spread to a particular prison alone cannot independently

justify compassionate release, especially considering BOP’s statutory role, and its



                                            5
     Case 1:09-cr-00135-WMS-JJM Document 613 Filed 06/26/20 Page 6 of 6




extensive and professional efforts to curtail the virus’s spread”); United States v. Eberhart,

Case No. 13-cr-00313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020)

(“[g]eneral concerns about possible exposure to COVID-19 do not meet the criteria for

extraordinary and compelling reasons for a reduction in sentence set forth in the

Sentencing Commission’s policy statement on compassionate release, U.S.S.G. §

1B1.13”).

                                     IV. CONCLUSION

         For the reasons stated above, Taher’s motion to reduce sentence is denied for

want of jurisdiction in light of his pending appeal before the United States Court of Appeals

for the Second Circuit.

                                         V. ORDER

         IT HEREBY IS ORDERED, that Taher’s Motion to Reduce Sentence (Docket No.

607) is DENIED.

         SO ORDERED.


Dated:         June 26, 2020
               Buffalo, New York
                                                           s/William M. Skretny
                                                          WILLIAM M. SKRETNY
                                                         United States District Judge




                                              6
